FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 13 January 2022 in which claims 16-20 and  22-32 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 16-32 are under prosecution.
3.	This Office Action includes new rejections necessitated by the amendments.
Claim Objections
4.	Claims 16 and 30 are objected to because of the following informalities:  
Claims 16 and 30 each contain the text “and configured atter the denaturing” and “to inhabit a recovery.”  Appropriate correction is required.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	The claims contain the following limitations:
	A.	Claim 16 (upon which claims 17-29 depend) recites each of the following:
I.	A generic “conveyer” that is “configured to convey…in recited order;”
II.	A generic “imaging device” that is “configured to capture an image…;” and
	III.	 A generic “analysis unit” comprising a generic “processor configured to control….”
	IV.	It is also noted that each of claims 17-20 and 22-26 each refer to the generic processor that is “configured to,” but none of the cited claims include any structural limitations regarding the configuration of the processor.
B.	Claim 27 further states the generic conveyer “is configured to convey…a slide glass.”	
C.	Claim 29 recites a generic collection unit “configured to collect the sample….”	
D.	Claim 30 (upon which claims 31-32 depend) recites each of the following:
I.	A generic “conveyer” that is “configured to convey…in recited order;” and
II.	 A generic “processor configured to control….”
	III.	It is also noted that each of claims 31-32 each refer to the generic processor that is “configured to,” but none of the cited claims include any structural limitations regarding the configuration of the processor.
Thus, the cited limitations are drawn to generic means plus function.  However, these limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because a review of the specification yields no limiting structural definition of any of the generically claimed means.
8. 	If applicant intends to have any of these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant should indicate where in the specification the specific structures are indicated.

9.	It is further noted that:
A.	Neither claim 16 nor claim 30 actually require the fluorescent dye;
B.	 Claim 26 does not actually require the analyzer to comprise the claimed F(ab’)2 fragment;
C.	 Claim 27 does not actually require the claimed glass slide. 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is indefinite because the claim is based on the fluorescent dye, which is not part of the claimed analyzer.  Thus, the metes and bounds of the claim are unclear as an analyzer would infringe based on the use of a first dye having wavelengths that meet the limitations of the claims, but the same analzyer would not infringe if used with a different dye having wavelength that do not meet the limitations of the claims.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 16-20, 23-26, 28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014).
	Both sets of claims are drawn to dyes, light source (i.e., pretreatment) units, image capturing units, processing (i.e. analysis) units, etc.  any additional limitations of the ‘784 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘784 claims do not require a conveyor or heater.
	However, Holmes teaches a sample analyzer comprising multiple units, in the form of modules (Title and Abstract, and Figures 4 and 6).  Holmes teaches the modules (i.e., components) include:  a first module comprising a heater (paragraph 0396); a second (i.e., assay) module having a light source (i.e., for irradiating the sample; paragraph 0229); and a third module, in the form of a fluid module comprising dyes (paragraph 0131), wherein the dyes are fluorescent (paragraph 1402), as well as a processor (paragraph 0123).
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Holmes that the “one, two or more modules may have a thermal control unit therein (emphasis added by the examiner)” wherein the control units are heaters (paragraphs 1330-1331) encompasses the alternate embodiment wherein not all of the modules have heaters.   
Holmes further teaches the heater maintains temperatures of 62oC or higher (paragraph 1705), thereby maintaining the first unit in the claimed range.  The analyzer also comprises a conveyor, in the form of a fluid handling system, which conveys (i.e., transports) the sample from one module to another (paragraph 0013), as well as an imaging device, in the form of an image capturing camera device (paragraph 0879, which provides oversight over the entire analyzer (i.e., system; paragraph 0678), including the components (paragraph 1404), as well as imaging of processes within the analyzer (i.e., device; paragraphs 1372 and 0030).  Thus, it would have been obvious to have an image capturing camera device that detects the processes within each unit (i.e., module).  Holmes also teaches an analysis unit to process images, in the form of a processor (paragraph 1396).  Thus, all of the claimed units are taught by Holmes, and the claim is obvious.
In addition, it is noted that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any order of the units taught by Holmes is obvious.
The courts have also held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claims (e.g., pretreating, denaturing DNA, inhibiting autofluorescence, conveying in a particular order, imagining the first to third units, etc.) fail to define additional structural elements of the claimed analyzer.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  See MPEP § 2114.
In addition, Holmes teaches heating a sample to denature DNA (paragraph 1624); thus, it would have been obvious to use the heater to denature DNA.
It is also noted that the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).   Thus, automating the steps using the processor of Holmes (paragraph 0123) is obvious.  See MPEP 2144.04 [R-1] III. 
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Holmes teaches the system has the added advantage of reduced or eliminated downtime (paragraph 0644).  Thus, Holmes teaches the known techniques discussed above, and the modifications obvious based on the rational presented herein. 
14.	Claims 18 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of  Larsen et al (U.S. Patent Application Publication No. US 2011/0136135 A1, published 9 June 2011) .
While Holmes teaches tissue samples (paragraph 0599) and tissue preparation modules (paragraph 0554), neither the ‘784 claims specifically teach the module performs deparaffinization.
However, Larsen et al teach analyzers (i.e., apparatuses; Abstract) comprising a deparaffinization module (i.e., claims 18 and 32), which have the added advantage of allowing retrieval of targets in a condition suitable for staining (paragraph 0078), which is a specific desire of Holmes (paragraph 0519).  Thus, Larsen et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the analyzer or apparatus of the ‘784 claims in view of Holmes with the teachings of Larsen et al to arrive at the instantly claimed analyzer or apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of allowing retrieval of targets in a condition suitable for staining as explicitly taught by Larsen et al (paragraph 0078), which is a specific desire of Holmes (paragraph 0519).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Larsen et al could have been applied to the ‘784 claims in view of Holmes with predictable results because the known techniques of Larsen et al predictably result in modules useful for tissue sample processing.
15.	Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of Huenkemeier et al (Proc. SPIE 5709, Fiber Lasers II: Technology, Systems, and Applications, pages 110-116; 22 April 2005).
While Holmes teaches the imaging device includes a microscope (paragraph 0879), detection of fluorescence (paragraph 0225), and laser light sources (paragraph 0865), neither the ‘784 claims nor Holmes specifically teach functionally equivalent light sources configured to irradiate two different wavelengths.
However, Huenkemeier et al teach lasers having multiple switchable wavelengths (Title), which has the added advantage of being a very useful laser that is typically applied in fluorescence microscopy in the life sciences (Section 3.4 and Abstract). Thus, Huenkemeier et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have utilized the functionally equivalent light source of Huenkemeier et al in the analyzer of the ‘784 claims in view of Holmes to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of having a very useful laser for fluorescence microscopy as explicitly taught by Huenkemeier et al (Section 3.4 and Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Huenkemeier et al could have been applied to the ‘784 claims in view of Holmes with predictable results because the known techniques of Huenkemeier et al predictably result in light sources useful for detection of fluorescence using microscopy.
	Regarding claim 22, the analyzer of claim 21 is discussed above.  
It is reiterated that the courts have also held that apparatus claims cover what a device is, not what a device does. Therefore, the various uses recited in the claim (i.e., activating or inactivating a dye) fail to define additional structural elements of the claimed apparatus, in particular because the dye is not part of the claimed analyzer.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

16.	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) in view of Huenkemeier et al (Proc. SPIE 5709, Fiber Lasers II: Technology, Systems, and Applications, pages 110-116; 22 April 2005) as applied to claim 21 above, and further in view of Muro et al (U.S. Patent Application Publication No. US 2006/0176542 A1, published 10 August 2006).
It is noted that while claim 22 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Neither the ‘784 claims, Holmes, nor Huenkemeier et al specifically teach the light source irradiates the two different wavelengths to excite or suppress fluorescence.
However, Muro et al teach fluorescence microscopes wherein one wavelength suppresses fluorescence and another wavelength excites fluorescence, which has the added advantage of allowing ultrahigh-resolution (paragraph 0036).  Thus, Muro et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the analyzer of the ‘784 claims in view of Holmes and Huenkemeier et al with the teachings of Muro et al to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of allowing ultrahigh-resolution as explicitly taught by Muro et al (paragraph 0036).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Muro et al could have been applied to the ‘784 claims in view of Holmes  and Huenkemeier et al with predictable results because the known techniques of Muro et al predictably result in techniques useful for fluorescence detection.
17.	Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of Dajotoy et al (J. Leukocyte Biol., vol. 76,  pages 685-691,  published September 2004).
While Holmes teach the use of secondary antibodies (paragraph 1733) as well as labeled anti-rabbit IgG (paragraph 1770), neither the ‘784 claims nor Holmes teach the claimed functionally equivalent antibody.
	However, Dajotoy et al teach the claimed functionally equivalent antibody, which has the added advantage of being commercially available (page 686). Thus, Dajotoy et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the analyzer of the ‘784 claims in view of Holmes with the functionally equivalent secondary antibodies of Dajotoy et al to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of utilizing a commercially available antibody as explicitly taught by Dajotoy et al (paragraph 0007).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Dajotoy et al could have been applied to the ‘784 claims in view of Holmes with predictable results because the known techniques of Dajotoy et al predictably result in useful secondary antibodies.
18.	Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of McKeen et al (U.S. Patent Application Publication No. US 2013/0020175 A1, published 24 January 2013).  
While Holmes teaches robotics systems (paragraph 0431) and the use of slides (paragraph 0440) and fixed samples (paragraph 1540), neither the ‘784 claims nor Holmes teach the conveyor transports glass slides. 
	However, McKeen et al teach a sample processing system (Abstract) comprising a conveyor, in the form of a slide transport system that transports glass slides comprising fixed samples (paragraph 0067), which are transporter throughout various modules (paragraph 0031).  McKeen et al also teach the system has the added advantage of using a single movement mechanism (paragraph 0034).  Thus, McKeen et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have modified the conveyor of the ‘784 claims in view of Holmes with the teachings of McKeen et al to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of utilizing a single movement mechanism as explicitly taught by McKeen et al (paragraph 0034).  In addition, it would have been obvious to the ordinary artisan that the known techniques of McKeen et al could have been applied to the ‘784 claims in view of Holmes with predictable results because the known techniques of McKeen et al predictably result in a useful conveyor for slides.
19.	Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,676,784 in view of Holmes (U.S. Patent Application Publication No. US 2014/0170735 A1, published 19 June 2014) as applied to claim 16 above, and further in view of Wada et al (U.S. Patent Application Publication No. US 2003/0027225 A1, published 6 February 2003).
Neither the ‘784 claims nor Holmes teach a collection unit.
	However, Wada et al teach modular systems (paragraph 0023) wherein sample are collected following fluorescence detection (paragraph 0038), wherein the collection utilizes a collection unit, in the form of a capillary to allow collection (paragraph 0061) into external storage containers, which have the added advantage of allowing further analysis as well as optional transfer to other instrumentation (paragraph 0019).   Thus, Wada et al teach the known techniques discussed above.
 It is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any order of the units taught by Holmes is obvious.
It is further reiterated that the courts have also held that apparatus claims cover what a device is, not what a device does. Therefore, the various uses recited in the claim (i.e., collecting after imaging) do not further limit the claimed analyzer.  Because the cited prior art teaches the structural elements of the claim, the claim is obvious.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have modified the analyzer of the ‘784 claims in view of Holmes with the teachings of Wada et al to arrive at the instantly claimed analyzer with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in the added advantage of allowing further analysis as well as optional transfer to other instrumentation as explicitly taught by Wada et al (paragraph 0019).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Wada et al could have been applied to the ‘784 claims in view of Holmes with predictable results because the known techniques of Wada et al predictably result in a an isolated sample ready of analysis by other instrumentation.
Prior Art
20.	The following prior art is hereby made of record but not relied upon for any rejection.
	Can et al (U.S. Patent No. 8,031,942 B2) teaches systems for removing autofluorescence (Tile, Abstract, and Figure 3).
	Eberwine et al (U.S. Patent Application Publication No. US 2010/0216652 A1) teach photobleaching to remove background autofluorescence and detection of label fluorescence (e.g., paragraph 0166).
 
Response to Arguments
21.	Applicant's arguments filed 13 January 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant’s arguments regarding means plus function (presented on pages 9-10 f the Remarks) have been considered.
However, as noted above, while Applicant has invoked the language of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting the cited generic means plus function, these limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because a review of the specification yields no limiting structural definition of any of the generically claimed means.
	B.	Applicant argues that the double patenting rejections are improper as the instant Application is necessitated by a restriction.
	However, the instant Application is a continuation of the parent ‘358 Application, and not a divisional.  Thus, the double patenting rejection are proper based on the citations and rationale presented above.
C.	Applicant’s remaining arguments have been considered.  All previous rejections not reiterated above are withdrawn in view of the new rejections necessitated by the amendments.
Conclusion
22.	No claim is allowed.
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
24.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634